TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00060-CV


                                  In re Beverly Diane Gordon


                    ORIGINAL PROCEEDING FROM BASTROP COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied.      See Tex. R. App. P. 52.8(a).

Relator’s motion for temporary relief is also denied.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 8, 2022